Citation Nr: 9915520	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  92-14 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, with postoperative residuals and degenerative changes 
of the left foot, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from June 1970 to June 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1992, from 
the San Diego, California, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
evaluation for service-connected bilateral pes planus.

The Board notes that the appellant's claims file was 
transferred to the Denver, Colorado Regional Office in 
October 1991.  The claim was remanded by the Board in March 
1994 and in May 1996 for additional development.

In the veteran's statement received in March 1997, the 
veteran raised a question about charges for a prescription 
medication and this is referred to the agency of original 
jurisdiction for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  Clinical findings of the right foot at the VA examination 
in July 1996 noted a well-healed medial scar, no tenderness 
in the arch region or plantar fascia, no deformity, no 
significant pronation at the midfoot, and no tenderness to 
deep palpation along the posterior tibial tendon or arch.  

3.  Clinical findings of the left foot at the VA examination 
in July 1996 noted multiple surgical scars, mild midfoot 
pronation and a flat foot deformity at the midfoot, no 
tenderness to deep palpation in the arch, and no crepitation 
during the ankle or foot motion.  

4.  The veteran has bilateral pes planus, the left greater 
than the right, with fusion of left hind foot and loss of 
range of motion.  In the VA examiner's opinion, the condition 
of the left foot caused moderate lower extremity disability. 


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
bilateral pes planus, with postoperative residuals and 
degenerative changes of the left foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected bilateral pes 
planus, with postoperative residuals and degenerative changes 
of the left foot, is more severely disabling than currently 
evaluated.  The United States Court of Claims for Veterans 
Appeals (formerly U.S. Court of Veterans Appeals)(hereinafter 
"the Court") has held a claim for an increased rating for a 
disability to be well grounded when an appellant indicates 
that the severity of the disability has increased.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Accordingly, we find the claim for an increased rating of 
bilateral pes planus, with postoperative residuals and 
degenerative changes of the left foot to be well grounded.  
Furthermore, he has not indicated that any probative evidence 
not already associated with the claims folder is available; 
therefore the duty to assist him has been satisfied.  
38 U.S.C.A. 5107(a) (West 1991).

Service connection for moderate bilateral pes planus was 
granted by the RO in a rating decision in June 1977.  A 10 
percent disability evaluation was assigned effective from 
March 1977.  This evaluation was confirmed and continued in 
rating decisions in May 1980 and November 1982.  During the 
period from January 1983 until June 1988, on several 
occasions, the RO determined that the veteran was entitled to 
a temporary total evaluation for Paragraph 30 benefits with 
the 30 per cent evaluation being re-assigned at the 
termination of the Paragraph 30 benefits.  

Decisions in March 1989 and November 1990 confirmed and 
continued the 30 percent disability evaluation.  After review 
of the November 1990 hospital summary, a rating decision in 
January 1991 granted Paragraph 30 benefits from November 29, 
1990, based on left foot surgery and 30 percent from February 
1, 1991.  The RO included degenerative changes of the left 
foot with the service-connected bilateral pes planus.  The 
veteran claimed that he had a CAT scan in July 1990 and the 
report was not considered.  He also claimed that in November 
1990, at the time of the decision, he was having a surgical 
fusion of his left foot.  Based on additional information 
received, one additional month of convalescence was 
authorized.  The Paragraph 30 benefits were extended for one 
month and the 30 percent evaluation would be effective from 
March 1, 1991.  

The veteran presented testimony at a personal hearing at the 
RO in December 1991 on the issue of extension of Paragraph 30 
benefits.  During the course of the hearing he raised a new 
issue of entitlement to an increased rating for bilateral pes 
planus.  The hearing officer granted an extension of 
Paragraph 30 benefits through July 1, 1991.  The hearing 
officer also determined that the residuals from the service-
connected bilateral pes planus did not warrant more than the 
currently assigned 30 percent evaluation.  Based on the 
hearing officer's decision, the RO, in a rating action in 
April 1992, granted the extended Paragraph 30 benefits, and 
confirmed and continued the 30 percent evaluation for service 
connected bilateral pes planus, with postoperative residuals 
and degenerative changes of the left foot.  A supplemental 
statement of the case was issued in June 1992 and the veteran 
was notified that as to any issue that was not included in 
any prior Statement of the Case of Supplemental Statement of 
the Case, a response must be received within 60 days to 
perfect his appeal as to the new issue.  The statement of the 
accredited representative (Form 1-646) received in July 1992 
is accepted as the substantive appeal.  The claim was 
remanded by the Board in March 1994 for additional 
development.  

The veteran submitted an evaluation on November 19, 1992, by 
Barry Hillmer, M.D. with an impression of nonunion of the 
left subtalar joint.  The possibility of surgery in the 
future was discussed.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in March 1995.  The veteran reported that after 
several surgeries on his left foot, he still had significant 
pain, swelling at the end of the day, and difficulty with 
unusual terrain.  He remarked that surgery on his right foot 
cosmetically improved the deformity but he still had pain in 
the sole and bottom of his right foot.  He related that he 
was unable to perform jobs that require standing for long 
periods of time.  

The clinical findings of the right foot showed a medial scar, 
mild supple pes planus, and no deformity or edema present.  
He had full range of motion in both the ankle and subtalar 
joints.  The left foot showed multiple surgical scars, both 
medially anteriorly and posteriorly.  Range of motion was 
limited to 0 degrees of dorsiflexion, 45 degrees of plantar 
flexion and no subtalar motion where the fusion had been 
performed.  The left foot had a moderate amount of supple pes 
planus, mild edema and tenderness in the region of the 
midfoot.  There was no gross deformity of the foot.  

The examiner wrote:

1.  Bilateral pes planus left greater than 
right with attempted reconstructions (tendon 
procedures as described above).  As well, there 
was subsequent surgery to the left foot 
including resection os trigonum as described 
above, two attempts at resecting subtalar 
coalitions as described above with eventual 
subtalar fusion on the left.  As well, there is 
likely to be significant degenerative joint 
disease of the left foot, particularly in the 
region of the subtalar joint and the ankle 
joint in the midfoot on his x-rays.

2.  Mild right foot pes planus.  Status post 
attempted reconstruction with a procedure as 
described above.  There is no overt evidence of 
degenerative joint disease of the right foot.

3.  There is no evidence of osteoporosis on his 
x-rays.

Regarding an opinion as to whether the 
degenerative changes or osteoporosis of the 
feet was caused by and is in part the direct 
result of service-connected pes planus, in my 
opinion, regarding the left foot, the arthritic 
changes are likely to be due to the pes planus 
and the subsequent foot surgery.  Regarding the 
right foot, I do not think that there is any 
osteoporosis or degenerative arthritic changes 
as they certainly are not caused by the mild 
pes planus that he described.


The RO confirmed and continued the 30 percent disability 
evaluation in a July 1995 rating decision and issued a 
supplemental statement of the case.  

A copy of the November 1990 Report of Operation and treatment 
records from December 1991 to August 1992 were secured.  The 
pre- and post-operative diagnosis was degenerative joint 
disease of the subtalar joint of the left foot and 
talocalcaneal coalition of the left foot.  After review of 
the evidence, the RO issued a rating decision and 
supplemental statement of the case in September 1995 with the 
decision that entitlement to an increased evaluation for 
bilateral pes planus, postoperative degenerative changes left 
foot with aggravated os tibialis externum was not 
established.

The veteran was afforded a C&P examination in July 1996.  The 
examiner noted that a review had been made of the medical 
records and the Board remand prior to the examination.  The 
veteran reported that he uses both orthotics and a TENS unit 
for persistent pain.  He indicated that the left foot is more 
painful than the right foot.  He related having symptoms 
along the arch that are exacerbated by prolonged standing or 
walking.  He noted lack of motion in the heel.  With 
prolonged use of the left foot, he had swelling and pain.  He 
described his right foot as having arch pain related to 
prolonged standing or walking.  He denied swelling of the 
right foot.  He denied numbness or tingling on either side.  
He claimed that this condition had limited his ability to 
work or enjoy recreation activities such as hunting or hiking 
as he had done so in the past.  He had to stop working for 
the Post Office as he could not carry or walk for prolonged 
periods.  

Clinical findings of the right foot showed a well-healed 
medial scar consistent with a Kinder procedure.  The examiner 
noted mild flexible pes planus and the arch recreated when 
the veteran stood on his toes.  There was no tenderness found 
in the arch region or the plantar fascia, no deformity, no 
significant pronation at the midfoot, and no tenderness to 
deep palpation along the posterior tibial tendon or arch.  
The examiner noted there was no facial grimacing during the 
examination.  Range of motion for subtalar was eversion to 10 
degrees and inversion to 20 degrees.  The range of motion for 
the ankle was dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees.  The examiner noted no crepitation with these 
motions.  

Clinical findings of the left foot revealed multiple surgical 
scars.  The range of motion for the ankle was noted as 
complete with 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion and without pain.  The subtalar motion was 
noted as essentially zero with 2 to 5 degrees of eversion and 
zero degrees of inversion.  Other findings were of a mild 
midfoot pronation and a flat-foot deformity at the midfoot.  
When standing on his toes, the arch only recreated a modest 
amount.  The examiner found no tenderness to deep palpation 
in the arch and no crepitation during ankle or foot motion.  

The examiner observed that foot flexion and ankle flexion did 
not cause any increased symptoms bilaterally.  He further 
observed that with multiple toe raises there was no swelling 
or demonstration of pain during the examination.   

X-rays in July 1996 were compared with previous films of 
March 1995.  The impression of the left foot was of no change 
in postoperative changes with talocalcaneal fusion and 
possible anterior calcaneotalar fusion.  The impression of 
the right foot was a small calcaneal spur may be slightly 
larger, small calcific densities appear unchanged, and no 
evidence of acute injury.

The examiner commented:

Bilateral pes planus, left greater than right, 
with fusion of left hind foot and loss of range 
of motion as noted above.  In addition, there 
is evidence of left foot degenerative changes 
on the x-ray, which resulted in the subtalar 
fusion.  

It would be my opinion that the resultant 
condition requiring the fusion to the left foot 
does not represent a distinct and separate 
disability overlapping the symptomatology of 
his service-connected pes planus.  It is my 
opinion that the postoperative residuals and 
degenerative changes are a direct result of the 
service-connected pes planus.  It is my opinion 
that this condition causes moderate lower 
extremity disability.  I say this because the 
hind foot on the left is now fused and does not 
function in a biomechanically normal way.  The 
flat-foot deformity and resultant fusion have 
caused his persistent symptoms in my opinion.  
I do not see any evidence of osteoporosis in 
either foot.

With regard to his examination, the veteran wrote in a 
separate statement that his pain and discomfort are 
dramatically increased in the afternoon and a much different 
picture would be seen at that time.

A rating decision in September 1996 confirmed and continued 
the 30 percent disability evaluation.  The RO also denied 
consideration of an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  A supplemental 
statement of the case was issued.

The veteran claimed that he was not given the opportunity to 
completely state his case to the examining physician.  He 
claimed that it appeared to him that the doctor was not 
listening to his responses although the doctor said that he 
was listening.  The veteran claims that he clearly stated 
that his feet swell up after just a few hours at work and 
become very painful.  He claimed that he has difficulty 
sleeping at night due to the pain.  He indicated that he had 
told the examiner that half of his left foot was numb all the 
time and the rest of his foot has a discomforting feeling to 
the touch.  

The veteran reported complaining of numbness, swelling and 
tingling in both feet since the first operation over 15 years 
earlier and was well documented in his medical records.  
After the examination he was concerned that the doctor had 
not heard everything he had said, and returned to the 
examination area and asked to speak to the examining doctor.  
Upon learning that the doctor had left for the day, the 
veteran wrote a note describing how his symptoms worsen as 
the day goes on.  The veteran also commented on the fact that 
he was separated from the U. S. Postal Service as unfit for 
duty due to limitations on standing and heavy lifting.  These 
limitations also caused him problems in his current job.  He 
related being denied employment in the Sheriff's department 
of Riverside County due to his foot condition.  He felt that 
his physical examination was rushed and that his statements 
were not heard.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

A 30 percent evaluation is warranted for severe bilateral 
acquired flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1998).

The Board has weighed the evidence and given consideration to 
the symptoms described by the veteran.  The Board notes the 
veteran's assertions that his symptoms and manifestations 
were not fully described by the examining physician.  Our 
review finds, however, that the medical evidence is adequate 
on which to base our decision.  The veteran has described the 
symptoms and manifestations of his bilateral pes planus.  The 
examination report also recorded his complaints of swelling 
and pain and the restrictions this has placed on his 
employment and recreation activities.  The veteran contended 
that a different clinical picture would have been presented 
if his feet were examined later in the day as his pain and 
discomfort were increased in the afternoon.  The current 30 
percent rating contemplates a severe disability with some 
deformity and symptoms such as accentuated pain on use of the 
feet and indications of swelling on use of the feet.  The 
next higher rating requires a pronounced level with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation which has not been shown by 
the medical reports in this case.  Bilaterally, no tenderness 
was shown to deep palpation and no demonstration of pain or 
spasm was shown during the examination.  No deformity of the 
right foot was shown and the left foot had mild midfoot 
pronation and a flatfoot deformity at the midfoot.  The 
medical findings do not show extreme tenderness of plantar 
surfaces of the foot or a pronounced condition consistent 
with the criteria for the higher rating.  The findings do not 
approximate the next higher rating under diagnostic code 5276 
for bilateral acquired flat foot.

The examiner characterized the condition as moderately 
disabling.  He also found that the condition requiring a 
fusion of the left foot did not represent a distinct and 
separate disability but that the postoperative residuals and 
degenerative changes of the left foot were a direct result of 
the service-connected pes planus.  It is clear from the 
rating criteria that pain and swelling on use are 
contemplated in the 30 percent evaluation currently assigned, 
and a basis for an increased evaluation cannot be identified 
in the absence of evidence of functional impairment due to 
pain beyond the 30 percent rating assigned.  There is no 
showing of significantly disabling pathology as a result of 
residuals of multiple surgical procedures of the feet beyond 
that for which he is currently compensated.  The Board 
concludes that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for the service- 
connected bilateral pes planus, with post-operative residuals 
and degenerative changes of the left foot.  There is no doubt 
to be resolved and an increased evaluation is not warranted.


ORDER

An increased evaluation for bilateral pes planus, with 
postoperative residuals and degenerative changes of the left 
foot, is denied.  



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

